           Case 14-50971-CSS        Doc 471   Filed 05/06/20    Page 1 of 35

                                                                         REDACTED

                 IN THE UNITED STATES BANKRUPTCY COURT

                         FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

ASHINC Corporation, et al.,                        Case No. 12-11564 (KBO)
                                                   (Jointly Administered)
                    Debtors.



CATHERINE E. YOUNGMAN, LITIGATION
TRUSTEE FOR ASHINC CORPORATION, ET.                Adv. Proc. No. 13-50530
AL., AS SUCCESSOR TO THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS OF
ASHINC CORPORATION, AND ITS AFFILIATED
DEBTORS

                    Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD., and
SPECTRUM INVESTMENT PARTNERS, L.P.,

                     Intervenors,

                    v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETIER,
IRA TOCHNER, and JOSEPH TOMCZAK,

                    Defendants.

CATHERINE E. YOUNGMAN, LITIGATION
TRUSTEE FOR ASHINC CORPORATION, ET AL., Adv. Pro. No. 14-50971 (KBO)
AS SUCCESSOR TO BLACK DIAMOND
OPPORTUNITY FUND II, LP, BLACK DIAMOND
CLO 2005-1 LTD., SPECTRUM INVESTMENT
PARTNERS, L.P., BLACK DIAMOND
COMMERCIAL FINANCE, L.L.C., as co-
           Case 14-50971-CSS      Doc 471   Filed 05/06/20   Page 2 of 35




administrative agent, and SPECTRUM
COMMERCIAL FINANCE LLC, as co-
administrative agent,

                         Plaintiff,

      v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., RONALD BURKLE,
JOS OPDEWEEGH, DEREX WALKER, JEFF
PELLETIER, IRA TOCHNER, and JOSEPH
TOMCZAK,

                         Defendants.




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR

SUMMARY JUDGMENT BY DEFENDANTS RONALD BURKLE, JOS OPDEWEEGH,

           DEREX WALKER, JEFF PELLETIER, AND IRA TOCHNER




                                        2
               Case 14-50971-CSS                      Doc 471           Filed 05/06/20              Page 3 of 35


                                                TABLE OF CONTENTS
                                                                                                                                   Page(s)

I.     INTRODUCTION............................................................................................................. 1

II.    FACTUAL BACKGROUND ........................................................................................... 4

III.   THE COURT SHOULD GRANT SUMMARY JUDGMENT ON THE
       CLAIM FOR TORTIOUS INTERFERENCE WITH CONTRACT .......................... 5

       A.        The Tortious Interference Claim is Time-Barred.............................................. 6

                 1.         The Allegations Supporting the Tortious Interference Claim. ............. 6

                 2.         The Tortious Interference Claim Accrued in August 2009,
                            Rendering It Untimely by More than Two Years. ................................. 7

       B.        There is No Genuine Dispute Concerning Whether the Individual
                 Defendants Acted Within the Scope of Their Agency or “Lack[ed]
                 Justification” for Their Actions. ........................................................................ 10

                 1.         There is No Evidence that the Individual Defendants Acted
                            Beyond the Scope of Their Agency from Yucaipa and for Their
                            Own Personal Benefit. ............................................................................ 10

                 2.         The Trustee has Failed to Create a Genuine Dispute as to
                            Whether the Individual Defendants Lacked “Justification” for
                            Their Actions. .......................................................................................... 12

       C.        At Least Partial Summary Judgment is Warranted on the Tortious
                 Interference Claim Because There is no Genuine Dispute on the Lack
                 of Damages Resulting from the Vast Majority of Claimed Injuries. ............. 15

IV.    EACH OF THE INDIVIDUAL DEFENDANTS WHO SERVED ON
       ALLIED’S BOARD HAS BASES FOR COMPLETE OR PARTIAL
       SUMMARY JUDGMENT ............................................................................................. 18

       A.        Mr. Opdeweegh is Entitled to Partial or Complete Summary
                 Judgment on the Claims Against Him. ............................................................. 18

       B.        Mr. Pelletier is Entitled to Summary Judgment on the Claims Against
                 Him. ...................................................................................................................... 21

       C.        Mr. Tochner is Entitled to Partial or Complete Summary Judgment
                 on the Claims Against Him. ............................................................................... 25

       D.        Mr. Walker is Entitled to Partial Summary Judgment on the Claim
                 for Breach of Fiduciary Duty. ............................................................................ 27

V.     CONCLUSION ............................................................................................................... 28

                                                                    i
                  Case 14-50971-CSS                    Doc 471           Filed 05/06/20           Page 4 of 35


                                               TABLE OF AUTHORITIES
                                                                                                                              Page(s)

Cases

In re AIG Consol. Derivative Litig.,
    976 A.2d 872 (Del. Ch. 2009)..................................................................................................12

Am. Preferred Prescription, Inc. v. Health Mgmt., Inc.,
   252 A.D.2d 414 (N.Y. App. Div. 1998) ..................................................................................16

Andrew Greenberg, Inc. v. Svane, Inc.,
   36 A.D.3d 1094 (N.Y. App. Div. 2007) ....................................................................................6

BDCM Opportunity Fund II, LP v. Yucaipa Am. Alliance Fund I, LP,
  No. 65010/2012, 2013 WL 1290394 (N.Y. Sup. Ct. Mar. 8, 2013) ........................................13

Beard Res., Inc. v. Kates,
   8 A.3d 573 (Del. Ch. 2010)......................................................................................................16

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) .................................................................................................................17

CMS Inv. Holdings, LLC v. Castle,
  2015 WL 3894021 (Del. Ch. June 23, 2015) ...............................................................21, 24, 26

In re Coca-Cola Enters., Inc.,
    2007 WL 3122370 (Del. Ch. Oct. 17, 2007) .............................................................................8

Coleman v. Pricewaterhousecoopers, LLC,
   854 A.2d 838 (Del. 2004) ..........................................................................................................7

In re CVR Refining LP Unitholder Litig.,
    2020 WL 506680 (Del. Ch. Jan. 31, 2020) ........................................................................10, 12

In re Draw Another Circle,
    602 B.R. 878 (Bankr. D. Del. 2019) ..................................................................................21, 25

Estate of Eller v. Bartron,
   31 A.3d 895 (Del. 2011) ..............................................................................................19, 22, 25

Gianelli v. RE/MAX of N.Y., Inc.,
   144 A.D.3d 861 (N.Y. App. Div. 2016) ....................................................................................9

Image Hair Sols. Med. Ctr. v. Fox Television Stations, Inc.,
   2016 WL 425158 (Del. Super. Ct. Jan. 29, 2016) ...................................................................15

Malpiede v. Townson,
   780 A.2d 1075 (Del. 2001) ..............................................................................20, 21, 24, 25, 27



                                                                    ii
                  Case 14-50971-CSS                   Doc 471           Filed 05/06/20           Page 5 of 35


                                              TABLE OF AUTHORITIES
                                                    (continued)

                                                                                                                             Page(s)

In re Marvel Entm’t Grp., Inc.,
    273 B.R. 58 (D. Del. 2002) ........................................................................................................7

Nemec v. Shrader,
   991 A.2d 1120 (Del. 2010) ....................................................................................20, 24, 26, 28

In re New Stream Secured Cap., Inc.,
    2014 WL 2608873 (Bankr. D. Del. 2014) .................................................................................5

OptimisCorp v. Waite,
   2015 WL 5147038 (Del. Ch. Aug. 26, 2015) ..........................................................................10

In re Opus E., LLC,
    528 B.R. 30 (Bankr. D. Del. 2015) ............................................................................5, 8, 12, 16

Penn Mart Realty Co. v. Becker,
   298 A.2d 349 (Del. Ch. 1972)..................................................................................................20

Podobink v. U.S. Postal Serv.,
   409 F.3d 584 (3d Cir. 2005).....................................................................................................12

RLR Realty Corp. v. Duane Reade Inc.,
   145 A.D.3d 444 (N.Y. App. Div. 2016) ..................................................................................16

Schiavone v. Bank of Am.,
   2019 WL 3802473 (D. Del. Aug. 13, 2019) ..............................................................................7

Shearin v. E.F. Hutton Group, Inc.,
   652 A.2d 578 (Del. Ch. 1994)..................................................................................................10

SmithKline Beecham Pharm. Co. v. Merck & Co.,
   766 A.2d 442 (Del. 2000) ..........................................................................................................6

Wal-Mart Stores, Inc. v. AIG Life Ins. Co.,
   860 A.2d 312 (Del. 2004) ..........................................................................................................7

Wal-Mart Stores, Inc. v. AIG Life Ins. Co.,
   901 A.2d 106 (Del. 2006) ..........................................................................................................9

Wavedivision Holdings, LLC v. Highland Cap. Mgmt. L.P.,
  2011 WL 5314507 (Del. Super. Ct. Nov. 2, 2011) ......................................................13, 14, 15

WaveDivision Holdings, LLC v. Highland Cap. Mgmt., L.P.,
  49 A.3d 1168 (Del. 2012) ....................................................................12, 13, 14, 15, 18, 19, 22



                                                                  iii
                   Case 14-50971-CSS                     Doc 471           Filed 05/06/20             Page 6 of 35


                                                TABLE OF AUTHORITIES
                                                      (continued)

                                                                                                                                    Page(s)

Statutes

10 Del. Code § 8106 ........................................................................................................................6

N.Y. C.P.L.R. 214 ............................................................................................................................6




                                                                      iv
              Case 14-50971-CSS          Doc 471     Filed 05/06/20    Page 7 of 35




                                    I.     INTRODUCTION
        In addition to the various claims brought against the Yucaipa entities in the two

Complaints at issue, the Complaints also tack on a handful of claims against four individuals

who served at various points in time on Allied’s board of directors—Derex Walker, Ira Tochner,

Jeff Pelletier, and Jos Opdeweegh—along with Ron Burkle, the founder and managing partner of

Yucaipa, who never served on the Allied board.1 These claims against the Individual Defendants

are entirely derivative of the claims against Yucaipa. And they appear to have been an

afterthought—which explains why several of them are unsupported by any evidence on key

elements, and why the theory behind other claims runs fundamentally counter to the undisputed
facts of the case.

        Specifically, the Lender Complaint asserts that the Individual Defendants tortiously

interfered with the FLCA and the Third Amendment, premised on the theory that they “caused”

Yucaipa to acquire first lien debt and the Requisite Lender position in August 2009, which

Yucaipa then supposedly leveraged in late 2011 and 2012 to “hijack” negotiations with JCT.

And the Estate Complaint alleges that the former board members breached their fiduciary duties

and aided and abetted others’ breaches—largely premised on Yucaipa’s acquisition of the

Requisite Lender position and the ways in which Yucaipa then purportedly misused that position.

        For the following reasons, the Individual Defendants are entitled to complete, or in some

cases at least partial, summary judgment on the claims against them.

        First, as with the Contract-Based Claims against Yucaipa, the tortious interference claim

in the Lender Complaint—which is asserted against all the Individual Defendants—is entirely

time-barred under the applicable three-year statute of limitations. The Lender Complaint was not

filed until November 19, 2014, so any tortious interference claim would be untimely unless it



 1
     The Estate Complaint also includes claims against Allied’s former CEO and board member
     Mark Gendregske, who is separately represented in these proceedings and is filing his own
     summary judgment motion. This brief incorporates by reference the argument section of Mr.
     Gendregske’s motion, except for section II.


                                                 1
              Case 14-50971-CSS         Doc 471      Filed 05/06/20    Page 8 of 35




accrued on or after November 19, 2011. But here, the undisputed evidence shows that this claim

accrued more than two years before that, when the alleged acts of tortious interference took

place. The Trustee specifically identifies the Individual Defendants’ alleged acts as “causing”

Yucaipa to breach the FLCA and the Third Amendment by acquiring a majority stake in Allied’s

first lien debt and becoming the Requisite Lender, all of which happened in August 2009. As a

result, the Individual Defendants are entitled to summary judgment on this claim.

       Second, under Delaware law, the Individual Defendants, as agents of Yucaipa, cannot be

held liable under a tortious interference theory based on Yucaipa’s supposed breach of

contract—unless they acted beyond the scope of their agency to benefit themselves individually.

But there is no evidence that this was the case. Relatedly, there is no evidence that the Individual

Defendants’ actions were “without justification”—which is another essential element of the

tortious interference claim. To the contrary, the undisputed evidence demonstrates that, when

they acted, the Individual Defendants were justified in relying on the passage of the Fourth

Amendment to the FLCA (which was not invalidated by a New York court until years later), and

that they were acting to ensure that Allied maintained key customer contracts and avoided

bankruptcy.

       Third, discovery also has revealed that the Trustee has no evidence to support the

essential element of “resulting damages” as to six of the seven discrete allegations of harm

flowing from the alleged tortious interference. Although the Lender Complaint asserts that the

Individual Defendants’ alleged tortious interference caused damage to the First Lien Lenders in a

variety of ways (e.g., allowing Yucaipa to preclude a restructuring of Allied), the Trustee’s fact

witnesses and expert damages witness were able to put forth evidence as to only one of those

alleged injuries—the JCT Negotiations. Accordingly, even if this claim were not completely

time-barred, the Individual Defendants are still entitled to at least partial summary judgment as

to all but one of the alleged kinds of resulting “damages.”

       Fourth, certain of the Individual Defendants are entitled to partial summary judgment

based on their undisputed dates of service on the Allied Board, and their undisputed lack of


                                                 2
             Case 14-50971-CSS          Doc 471        Filed 05/06/20   Page 9 of 35




involvement with Allied at the other times when they were not on the board. For example:

          On the tortious interference claim, there is no evidence to support the allegation that

           certain Individual Defendants “intentionally and maliciously” induced Yucaipa to

           breach the FLCA/Third Amendment when they had no substantive involvement with

           Yucaipa or Allied at all during the alleged time periods.

          Similarly, on the claim for breach of fiduciary duty, the only basis for asserting that

           the Individual Defendants owed a fiduciary duty to Allied stems from their service on

           the Allied board. As a matter of law and logic, then, these defendants cannot be

           liable for the alleged acts constituting the breach that occurred before or after their

           dates of board service.

          Nor, as a matter of law, can the Individual Defendants who sat on the board be liable

           for aiding and abetting others’ breaches of fiduciary duty during their tenure on

           Allied’s board because at those times, they indisputably owed fiduciary duties to

           Allied. Under Delaware law, a defendant cannot be liable for aiding and abetting

           others’ breaches at the same time that the defendant himself owed a fiduciary duty.

           And for the periods that some of the Individual Defendants were not on the board, the

           Trustee has no evidence that they “knowingly participated” in others’ breaches, so the

           aiding-and-abetting claim necessarily fails as well.

   Fifth, many of the breach of fiduciary duty allegations fail as a matter of law, or due to a

complete lack of evidence, as to all of the Individual Defendants who served on Allied’s board.

                                             *     *   *

       Accordingly, the Individual Defendants respectfully seek complete or partial summary

judgment as follows:

Lender Complaint:

1. Summary judgment in favor of all Individual Defendants on the only claim asserted against

   them for tortious interference with contract.




                                                   3
              Case 14-50971-CSS         Doc 471       Filed 05/06/20    Page 10 of 35




Estate Complaint:

1. Summary judgment in favor of Mr. Opdeweegh on the aiding-and-abetting claim, and partial

     summary judgment on the breach of fiduciary duty claim.

2. Summary judgment in favor of Mr. Pelletier on the aiding-and-abetting and breach of

     fiduciary duty claims.

3. Summary judgment in favor of Mr. Tochner on the aiding-and-abetting claim, and partial

     summary judgment on the breach of fiduciary duty claim.

4. Partial summary judgment in favor of Mr. Walker on the breach of fiduciary duty claim.
                              II.     FACTUAL BACKGROUND2
        Derex Walker and Ira Tochner are both current partners of the Yucaipa Firm, an affiliate

of Yucaipa. (Tochner Decl. ¶ 2; Walker Decl. ¶ 2.) Mr. Walker was the chairman of the Allied

board of directors and served on the board from May 2007 through December 2013. (Scolnick

Decl., Ex. 142 at 49 (Mr. Walker’s Response to Interrogatory 9).) Mr. Tochner served on the

Allied board over two time periods: from May 2007 to January 2008, and then again from April

2009 through December 2013. (Id. at 48 (Mr. Tochner’s Response to Interrogatory 9).)

        Jos Opdeweegh was an operating partner of the Yucaipa Firm from March 2008 to April

2009. (Scolnick Decl., Ex. 3 at 25, 32–37; Ex. 142 at 42 (Mr. Opdeweegh’s Response to

Interrogatory 8).) He served on the Allied board of directors from May 2007 to October 9, 2009.

(Id. Ex. 142 at 47 (Mr. Opdeweegh’s Response to Interrogatory 9); Ex. 143.) After resigning

from the Allied board on October 9, 2009, he had no further involvement with Allied.

(Opdeweegh Decl. ¶ 7; Scolnick Decl., Ex. 3 at 176–77.)

        Jeff Pelletier is a current partner of the Yucaipa Firm. (Pelletier Decl. ¶ 2; Scolnick

Decl., Ex. 5 at 24.) He served on the Allied board of directors from October 29, 2009 (following

Mr. Opdeweegh’s resignation) through December 2013. (Pelletier Decl. ¶ 3; Scolnick Decl., Ex.


 2
     This brief incorporates Yucaipa’s Motion for Summary Judgment by reference. The
     additional facts set forth here are those unique to the issues raised in this Motion and assume
     a working knowledge of the facts set forth in Yucaipa’s Motion for Summary Judgment.


                                                  4
               Case 14-50971-CSS         Doc 471       Filed 05/06/20    Page 11 of 35




144 at 1.) He was not involved with Allied on any relevant issue before joining the Allied

board—his role before that was limited to assisting with Allied’s labor relations. (Pelletier Decl.

¶ 4; Scolnick Decl., Ex. 5 at 68–69, 116–117.)

          Ron Burkle is the founder and managing partner of the Yucaipa Firm. (Burkle Decl. ¶ 2;

Scolnick Decl., Ex. 12 at 14.) He never served on Allied’s board.
   III.     THE COURT SHOULD GRANT SUMMARY JUDGMENT ON THE CLAIM
                 FOR TORTIOUS INTERFERENCE WITH CONTRACT
          The Lender Complaint’s fourth cause of action alleges tortious interference with contract

(“Tortious Interference Claim”) against each of the Individual Defendants. To survive summary
judgment on this claim, the Trustee must be able to demonstrate a triable issue of material fact on

each of the following elements: “(1) the existence of a contract; (2) the defendant was aware of

the contract; (3) the defendant acted intentionally to cause a breach of the contract; (4) a lack of

justification; and (5) injury.” In re Opus E., LLC, 528 B.R. 30, 107 (Bankr. D. Del. 2015)

(quoting In re New Stream Secured Cap., Inc., 2014 WL 2608873, at *5 (Bankr. D. Del. 2014)).

          As a preliminary matter, the Court should grant summary judgment to the Individual

Defendants because this claim is completely time-barred under the applicable three-year statute

of limitations, and discovery has revealed no genuine factual dispute on this issue.

          Separately, there is no genuine dispute of material fact about whether the Individual

Defendants either (a) acted beyond the scope of their agency from Yucaipa, to benefit

themselves individually, in supposedly inducing Yucaipa to breach the FLCA; or (b) acted

“without justification” in doing the things that allegedly constituted tortious interference.

          Lastly, the Trustee has no evidence to support the essential element of resulting injury as

to six of the seven pleaded allegations that make up the Tortious Interference Claim. The only

allegation that could survive would be the one asserting injury from the JCT Negotiations; the

rest are subject to partial summary judgment because the Trustee has no evidence to support any

damage associated with them.




                                                   5
              Case 14-50971-CSS         Doc 471       Filed 05/06/20   Page 12 of 35




A.      The Tortious Interference Claim is Time-Barred.
        The Lender Complaint was filed on November 14, 2014. There is a three-year statute of

limitations for tortious interference claims set forth in Delaware Code Title 10, section 8106.

See 10 Del. Code § 8106; SmithKline Beecham Pharm. Co. v. Merck & Co., 766 A.2d 442, 450

(Del. 2000) (applying the three-year statute to a tortious interference claim).3 Thus—as with the

Contract-Based Claims brought against Yucaipa—the Lender Complaint’s Tortious Interference

Claim is time-barred unless it accrued on or after November 19, 2011. It did not, so the

Individual Defendants are entitled to judgment in their favor as a matter of law on these claims.

        1.      The Allegations Supporting the Tortious Interference Claim.
        The Tortious Interference Claim arises from the Individual Defendants’ supposed

involvement in causing a single event—Yucaipa’s alleged August 2009 breach of the

FLCA/Third Amendment through the purchase of the majority of Allied’s first lien debt from

ComVest, resulting in Yucaipa becoming the Requisite Lender. Specifically, the Lender

Complaint alleges that the Individual Defendants “induced multiple breaches by Yucaipa of the

FLCA through their control of Yucaipa” by:

            Causing Yucaipa to purchase ComVest’s first lien debt, which resulted in Yucaipa

             becoming the Requisite Lender and precluded the First Lien Lenders from exercising

             remedies available under the FLCA. (Lender Compl. ¶ 135(a).)

            Causing Yucaipa to “wrongfully act[]” as the Requisite Lender in late 2011 and early

             2012 by “hijack[ing]” the JCT Negotiations through insisting on terms that would

             benefit Yucaipa, rather than Allied, and demanding favorable terms relative to the

             other First Lien Lenders. (Id. ¶ 135(b).)

The Lender Complaint alleges that these breaches damaged the First Lien Lenders by allowing


 3
     Unlike the Contract-Based Claims against Yucaipa, no choice-of-law analysis is necessary
     here because the Tortious Interference Claim unquestionably is subject to Delaware law, both
     substantively and procedurally. But in any event, even under New York law, the statute of
     limitations for tortious interference claims would also be three years. See N.Y. C.P.L.R. 214;
     Andrew Greenberg, Inc. v. Svane, Inc., 36 A.D.3d 1094, 1099 (N.Y. App. Div. 2007).


                                                  6
             Case 14-50971-CSS          Doc 471       Filed 05/06/20    Page 13 of 35




Yucaipa to commit various purported acts of misconduct, all of which the Trustee alleges arose

from Yucaipa’s August 2009 acquisition of first lien debt and resulting Requisite Lender status.

(See id. ¶ 140(a)–(g).)
       2.      The Tortious Interference Claim Accrued in August 2009, Rendering It
               Untimely by More than Two Years.
       All tort claims subject to the three-year limitations period of Delaware’s section 8106—

including tortious interference with contract—“accrue[] and the statute begins to run, at the

moment of the wrongful act and not when the effects of the act are felt.” Schiavone v. Bank of

Am., 2019 WL 3802473, at *4 (D. Del. Aug. 13, 2019) (dismissing fraud claim with prejudice
because the alleged fraudulent conduct occurred more than three years before the complaint was

filed). The Delaware Supreme Court “has repeatedly held that a cause of action ‘accrues’ under

Section 8106 at the time of the wrongful act, even if the plaintiff is ignorant of the cause of

action.” Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d 312, 319 (Del. 2004) (emphasis

added); see also In re Marvel Entm’t Grp., Inc., 273 B.R. 58, 74 (D. Del. 2002) (“[T]he

determinative issue is when the specific acts of alleged wrongdoing occurred, and not when their

effect is felt.”); Coleman v. Pricewaterhousecoopers, LLC, 854 A.2d 838, 842 (Del. 2004)

(“Ignorance of the cause of action will not toll the statute, absent concealment or fraud, or unless

the injury is inherently unknowable and the claimant is blamelessly ignorant of the wrongful act

and the injury complained of.”).

       Here, the Lender Complaint alleges that the Individual Defendants induced Yucaipa to

breach the FLCA/Third Amendment by acquiring ComVest’s first lien debt in August 2009

(Lender Compl. ¶ 135(a)), resulting in Yucaipa declaring itself to be the Requisite Lender (id.

¶ 140(a)–(b)). These claims are indisputably time-barred because they accrued in August 2009,

and discovery has revealed no genuine basis for a dispute as to this timing.

       As with the Contract-Based Claims against Yucaipa, the Lender Complaint lists specific

examples of what Yucaipa purportedly did once it breached the FLCA/Third Amendment by

acquiring the Requisite Lender position. (Id. ¶ 140(c)–(g).) However, as with the Contract-



                                                  7
              Case 14-50971-CSS         Doc 471       Filed 05/06/20    Page 14 of 35




Based Claims, these later allegations do not change the accrual date for the Tortious Interference

Claim: none of the post-August 2009 allegations that the Individual Defendants supposedly

induced are themselves breaches (by Yucaipa) of any term of the FLCA or the Third

Amendment.4 Nothing in those agreements prevents the Requisite Lender from (a) allowing

Allied not to make interest or principal payments (id. ¶ 140(c)); (b) precluding a restructuring

(id. ¶ 140(d)); (c) bringing or defending litigation regarding the validity of Requisite Lender

status (id. ¶ 140(f)); or (d) negotiating with a third party to sell debt and demanding “beneficial

and favorable terms” for itself, compared with other Lenders. (Id. ¶ 140(e).)

        Indeed, the Lender Complaint explicitly acknowledges that these post-August 2009

allegations were not themselves breaches of the FLCA/Third Amendment. Rather, according to

the Lender Complaint, the post-August 2009 allegations are listed among “the following ways”

in which “Yucaipa’s breaches of the [FLCA] damaged the First Lien Lenders.” (Lender Compl.

¶ 140 (emphasis added).) In other words, the post-August 2009 examples are alleged to be the

purported harmful effects of Yucaipa “us[ing] its status as purported Requisite Lender” (id.

¶ 140(c)–(e)), and its “usurpation of Requisite Lender status” (id. ¶ 140(f)–(g)), both of which

indisputably occurred in August 2009. And because, as noted above, a cause of action “accrues

at the moment of the wrongful act—not when the harmful effects of the act are felt” (In re Coca-

Cola Enters., Inc., 2007 WL 3122370, at *5 (Del. Ch. Oct. 17, 2007)—these post-August 2009

examples of harm flowing from Yucaipa’s alleged August 2009 breach do not get their own

unique accrual dates.

        Likewise, Yucaipa’s purported “hijack[ing]” of the JCT Negotiations in late 2011 and

early 2012—although alleged as a separate “breach” of contract that the Individual Defendants

supposedly induced (Lender Compl. ¶ 135(b))—is just another specific example of how Yucaipa

 4
     Under Delaware law, two essential elements of a tortious interference claim are the existence
     of a contract, and that a defendant intentionally caused a breach of that contract. In re Opus
     E., LLC, 528 B.R. at 107.




                                                  8
              Case 14-50971-CSS         Doc 471       Filed 05/06/20    Page 15 of 35




allegedly used the Requisite Lender status that it acquired in August 2009. Yucaipa’s

negotiation tactics were not (and are not alleged to be) in and of themselves a breach of any

specific provision of the FLCA or the Third Amendment.5 To the contrary, each First Lien

Lender was free to negotiate with any eligible third-party buyer and to set the price it would

accept for its debt, as Spectrum did with Yucaipa in December 2008, and as BD/S did with both

ComVest and JCT.

        For the avoidance of doubt, the Lender Complaint emphasizes that Yucaipa’s purported

“hijack[ing]” of the JCT Negotiations depended upon Yucaipa “wrongfully acting as Requisite

Lender” (id. ¶ 135(b)), and it lists the JCT Negotiations as an example of the harm resulting from

the breach of the FLCA/Third Amendment that occurred in August 2009 when Yucaipa

“improper[ly] usurp[ed] . . . Requisite Lender status.” (Id. ¶ 140 (e), (g).)

        In sum, the Tortious Interference Claim is barred in its entirety by the three-year statute

of limitations. When Yucaipa acquired the majority of first lien debt from ComVest in August

2009—and with it, Requisite Lender status—it is undisputed that the Lenders knew and

understood that Yucaipa could, and did, try to exercise, or refrain from exercising, powers

flowing from that status. (See Scolnick Decl. Ex. 85 at 1–2 (



                              ); Ex. 90 at 1–2; Ex. 91 at 1–2; see also id. Ex. 88 (

                                                                                              ).) As

such, the Tortious Interference Claim necessarily accrued in August 2009, regardless of whether

some of the “effects” of the alleged breach were felt later in various ways as a result of Yucaipa

purportedly exercising the Requisite Lender status that it acquired in August 2009.


 5
     A successful breach of contract cause of action requires a showing “that a specific provision
     of the contract was breached.” Gianelli v. RE/MAX of N.Y., Inc., 144 A.D.3d 861, 862 (N.Y.
     App. Div. 2016) (affirming summary judgment where plaintiff failed to identify specific
     contract provision); Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 901 A.2d 106, 116 (Del.
     2006) (dismissing breach of contract claim because plaintiff “ha[d] not identified any express
     contract provision that was breached”).


                                                  9
             Case 14-50971-CSS          Doc 471       Filed 05/06/20    Page 16 of 35




B.     There is No Genuine Dispute Concerning Whether the Individual Defendants Acted
       Within the Scope of Their Agency or “Lack[ed] Justification” for Their Actions.
       The Tortious Interference Claim also fails as a matter of law given the complete absence

of evidence that the Individual Defendants acted beyond the scope of their agency from Yucaipa

for their own personal benefit. Nor is there a genuine dispute about whether they acted “without

justification,” another essential element of this claim. To the contrary, the undisputed evidence

demonstrates that the Individual Defendants reasonably believed and understood that all of

Yucaipa’s alleged “breaches” of the FLCA were in fact lawful and expressly allowed under the

Fourth Amendment, and that Yucaipa’s debt purchase and subsequent actions were necessary
and appropriate to avoid another Allied bankruptcy and to assuage customer concerns.
       1.      There is No Evidence that the Individual Defendants Acted Beyond the Scope
               of Their Agency from Yucaipa and for Their Own Personal Benefit.
       Under Delaware law, agents “of a contracting corporation cannot be held personally

liable for inducing a breach of contract by their corporations when they act within their given

role.” In re CVR Refining LP Unitholder Litig., 2020 WL 506680, at *17 (Del. Ch. Jan. 31,

2020) (quoting OptimisCorp v. Waite, 2015 WL 5147038, at *76 n.602 (Del. Ch. Aug. 26,

2015)). “Stated differently, an officer or director may be held personally liable for tortious

interference with a contract of the corporation if, and only if, said director exceeds the scope of

his agency in doing so.” Id. at *18 (quoting OptimisCorp, 2015 WL 5147038, at *76 n.602)

(dismissing tortious interference claim where there were no allegations that the defendants

exceeded the scope of their agency with the corporation).

       This rule makes perfect sense, because a corporation can act only through its agents—so

if the corporation breaches a contract, that does not create a separate tort against the agents who

acted on behalf of the company, unless those agents exceeded the scope of their agency. See

Shearin v. E.F. Hutton Group, Inc., 652 A.2d 578, 590 (Del. Ch. 1994) (“[E]mployees or

directors of a contracting corporation cannot be held personally liable for inducing a breach of

contract by their corporations when they act within their role.” (citations omitted)).

       Here, the Lender Complaint alleges that the Individual Defendants “induced multiple


                                                 10
              Case 14-50971-CSS         Doc 471       Filed 05/06/20    Page 17 of 35




breaches by Yucaipa” of the FLCA by “caus[ing] Yucaipa to purchase ComVest’s First Lien

Debt” and causing Yucaipa to “hijack” the JCT Negotiations. (Lender Compl. ¶ 135.)

Critically, the Lender Complaint includes the boilerplate allegation that in inducing these

purported breaches, the Individual Defendants “exceeded the scope of their agency as Yucaipa

managers, employees, and/or agents.” (Id. ¶ 138.) Yet elsewhere, the Lender Complaint alleges

that the Individual Defendants who sat on Allied’s board acted at all relevant times in their

capacities as Allied directors, at the direction of and for the benefit of Yucaipa. (Id. ¶¶ 33–37.)

And after extensive discovery, the Trustee can proffer no evidence whatsoever to support the

allegation that the Individual Defendants exceeded the scope of their agency. Nothing in the

record demonstrates that the Individual Defendants were acting “in their individual capacities.”

(Id. ¶ 135 (emphasis added).)



                           (Scolnick Decl., Ex. 145 at 6 (                             ); id. Ex. 146

at 6 (                            ).)

         Further, the Lender Complaint alleges generically that in inducing Yucaipa’s purported

breaches, the Individual Defendants “were not pursuing in good faith the legitimate profit-

seeking activities of Yucaipa or [Allied]. Rather, they were pursing (sic) to benefit themselves

individually[.]” (Lender Compl. ¶ 139 (emphasis added).) Here, too, discovery has revealed

zero record evidence to support this contention. And the Lender Complaint again contradicts

itself by alleging that the Individual Defendants caused Yucaipa to hijack the JCT Negotiations

“by insisting on terms that would benefit Yucaipa”—not themselves personally—and “by

demanding that any deal disproportionately favored Yucaipa,” not the Individual Defendants

personally. (Id. ¶ 135(b).)




                                                  (See, e.g., Scolnick Decl., Ex. 120 at 13


                                                 11
             Case 14-50971-CSS          Doc 471        Filed 05/06/20    Page 18 of 35




(                              ) (emphasis added); Ex. 121 at 13 (                                  );

Ex. 147 at 13 (                               ); Ex. 148 at 13                                ).)

       For purposes of this analysis, it does not matter whether some of the Individual

Defendants stood to benefit from Yucaipa’s actions to the extent Yucaipa benefitted. Rather,

under Delaware law, the relevant question is whether the “corporate agent responsible for the

wrongdoing was acting solely to advance his own personal financial interest, rather than that of

the corporation itself.” In re AIG Consol. Derivative Litig., 976 A.2d 872, 891 (Del. Ch. 2009)

(emphasis added); accord In re CVR Refining LP Unitholder Litig., 2020 WL 506680, at *17.

There is no evidence that such was the case here.
       2.         The Trustee has Failed to Create a Genuine Dispute as to Whether the
                  Individual Defendants Lacked “Justification” for Their Actions.
       Relatedly, the Trustee has no evidence that the Individual Defendants acted “without

justification” in taking the actions that allegedly constituted tortious interference—which is an

essential element of this claim. In re Opus E., LLC, 528 B.R. at 107. When the Individual

Defendants asked BD/S in discovery to identify all facts supporting this element of their claim,

BD/S simply restated the allegations of their Complaint, without identifying any supporting

facts. (See Scolnick Decl., Ex. 149 at 48–50.) This is insufficient to survive summary judgment.

See Podobink v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (to defeat a motion for

summary judgment, the non-moving party must present more than just “bare assertions,

conclusory allegations, or suspicions to show a genuine issue”).

       Delaware courts consider the following factors when considering whether an act was

improper or without justification: “(a) the nature of the actor’s conduct; (b) the actor’s motive,

(c) the interests of the other with which the actor’s conduct interferes, (d) the interests sought to

be advanced by the actor, (e) the social interests in protecting the freedom of action of the actor

and the contractual interests of the other, (f) the proximity or remoteness of the actor’s conduct

to the interference and (g) the relations between the parties.” WaveDivision Holdings, LLC v.

Highland Cap. Mgmt., L.P., 49 A.3d 1168, 1174 (Del. 2012). A defendant need not meet all



                                                  12
            Case 14-50971-CSS           Doc 471           Filed 05/06/20   Page 19 of 35




seven factors in order to prevail on summary judgment. Indeed, in WaveDivision, the Delaware

Supreme Court, on de novo review, affirmed the lower court’s grant of summary judgment in

favor of defendants on a tortious interference claim where four of the factors “weighed against a

finding of improper interference,” even though several factors weighed in favor of such a

finding. 49 A.3d at 1173–75; see Wavedivision Holdings, LLC v. Highland Cap. Mgmt. L.P.,

2011 WL 5314507, at *12–13 (Del. Super. Ct. Nov. 2, 2011).

       Applying the relevant factors here, no reasonable trier of fact could find that the

Individual Defendants acted without justification when they purportedly “caused Yucaipa to

acquire ComVest’s First Lien Debt” or “caused Yucaipa to hijack the JCT [N]egotiations.”

(Lender Compl. ¶ 135.)

       As to Yucaipa’s debt acquisition, three of the factors—the nature of the conduct, the

Individual Defendants’ motives, and the interests they sought to advance—all weigh heavily in

favor of summary judgment. As of August 2009, when Yucaipa acquired ComVest’s debt and

became Requisite Lender, it is undisputed that the Fourth Amendment to the FLCA expressly

allowed Yucaipa to do all the things that constitute the alleged “breach.” Nor is there any

genuine dispute that the Individual Defendants were relying on the validity of the Fourth

Amendment in taking the actions that are now alleged to constitute “tortious interference.” (See

Scolnick Decl., Ex. 51 at 2–3; see also Burkle Decl. ¶¶ 4–6; Tochner Decl. ¶¶ 4–5; Walker Decl.

¶ 5–6; Opdeweegh Decl. ¶¶ 4–5.)




                       (Id.; see id. Ex. 76 at 9 (



                       ).) The Fourth Amendment was not deemed invalid by a New York Court

until years later. BDCM Opportunity Fund II, LP v. Yucaipa Am. Alliance Fund I, LP, No.

65010/2012, 2013 WL 1290394, at *4, *6 (N.Y. Sup. Ct. Mar. 8, 2013).

       Similarly, there is no genuine dispute that the Individual Defendants believed that


                                                     13
              Case 14-50971-CSS          Doc 471     Filed 05/06/20   Page 20 of 35




Yucaipa’s acquisition of first lien debt in August 2009 was necessary to ensure that Allied avoid

another bankruptcy and to calm customer concerns. (Burkle Decl. ¶¶ 4–5; Tochner Decl. ¶ 4;

Walker Decl. ¶ 5; Scolnick Decl., Ex. 51 at 3

                                                                                        ); Ex. 68;

Ex. 69; Ex. 64 at 97–98; Ex. 15 at 300

                                                              ; Ex. 65 at 1–2; Ex. 66 at 2.) And

even if—as the Lender Complaint alleges—the Individual Defendants were acting to help

Yucaipa protect its investment in Allied, this is “not improper under the circumstances.”

Wavedivision, 2011 WL 5314507, at *12 (where a defendant was acting to protect an investment

and three factors weighed in favor of the defendant, the alleged interference was not improper).

       The same is true for the Individual Defendants’ actions in connection with the JCT

Negotiations in late 2011 and 2012. To defeat summary judgment, the Trustee must demonstrate

a genuine factual dispute about whether the Individual Defendants’ “sole motive was to interfere

with the contract [the FLCA].” WaveDivision, 49 A.3d at 1174. The Trustee has not and cannot

do so here.

       The “relations between the parties” factor further supports the conclusion that there was

no improper interference as a matter of law. Wavedivision, 2011 WL 5314507, at *13. It is

undisputed that the Individual Defendants were partners of the Yucaipa Firm, an affiliate of

Yucaipa, and that Yucaipa had an “investment in [Allied]” (id.), both as a shareholder and

creditor. Most of the Individual Defendants were also Allied directors. There is no genuine

dispute that they were aware that Allied’s customers were concerned about the company’s

stability, they believed Allied would be unable to avoid bankruptcy unless Yucaipa acquired the

majority of Allied’s first lien debt, and they understood that the debt purchase and the later JCT

Negotiations could be mutually beneficial for Yucaipa and Allied. (Burkle Decl. ¶¶ 3–5;

Opdeweegh Decl. ¶ 4; Tochner Decl. ¶¶ 4, 7; Walker Decl. ¶¶ 5, 9; see Scolnick Decl., Ex. 51 at

3

                                                                            ).) Accordingly, the


                                                14
              Case 14-50971-CSS          Doc 471       Filed 05/06/20    Page 21 of 35




nature of relationship between Yucaipa, Allied, and the Individual Defendants weighs in favor of

a finding of no “lack of justification.” See Wavedivision, 2011 WL 5314507, at *13 (where

company that was a party to the contract at issue was also in a debtor-creditor relationship with

defendants, and defendants acted for the purpose of protecting their investment in the company,

this factor weighed in favor of finding no lack of justification).

        The remaining three factors—the proximity of the conduct to the interference, the

societal interests in protecting the actor and the contractual interests, and the interests of

others6—are all inapplicable or neutral, and thus do not weigh in favor or against a finding of

improper interference. And in any event, as noted above, the Court may grant summary

judgment to the Individual Defendants where, as here, four of the seven factors weigh in favor of

no lack of justification. See WaveDivision, 49 A.3d at 1174–75.
C.      At Least Partial Summary Judgment is Warranted on the Tortious Interference
        Claim Because There is no Genuine Dispute on the Lack of Damages Resulting from
        the Vast Majority of Claimed Injuries.
        There is another independent ground for granting partial summary judgment to the

Individual Defendants on the Tortious Interference Claim. Discovery has demonstrated a

complete absence of evidence on the essential element of damages resulting from all but one of

the Lender Complaint’s allegations supporting this claim.

        Under both New York and Delaware law,7 tortious interference with contract requires a

plaintiff to prove, among other elements, an “injury” resulting from the defendant’s intentional


 6
     As to the “interests of others” factor, even assuming the Individual Defendants interfered
     with BD/S’s interest in “exercis[ing] remedies under the [FLCA]” by causing Yucaipa to
     purchase first lien debt from ComVest (Lender Compl. ¶ 135(a)), BD/S’s ability to exercise
     remedies was speculative at best because ComVest—not BD/S—held Requisite Lender
     status when Yucaipa acquired the majority of first lien debt. Because the “definiteness of the
     expectancy” is speculative, the interests of BD/S cannot preclude summary judgment. See
     Image Hair Sols. Med. Ctr. v. Fox Television Stations, Inc., 2016 WL 425158, at *7–8 (Del.
     Super. Ct. Jan. 29, 2016) (granting summary judgment on tortious interference claim despite
     the existence of a “prospective business” interest by plaintiff).
 7
     Delaware law unquestionably applies to the Tortious Interference Claim. Regardless, the
     requisite elements of the claim are the same under both New York and Delaware law.


                                                  15
               Case 14-50971-CSS        Doc 471        Filed 05/06/20     Page 22 of 35




actions that cause another party to breach a contract. In re Opus E., LLC, 528 B.R. at 107; see

also RLR Realty Corp. v. Duane Reade Inc., 145 A.D.3d 444, 445 (N.Y. App. Div. 2016). A

plaintiff must “adequately prove damages,” and a finder of fact may not simply “set damages

based on mere speculation or conjecture.” Beard Res., Inc. v. Kates, 8 A.3d 573, 613 (Del. Ch.

2010); Am. Preferred Prescription, Inc. v. Health Mgmt., Inc., 252 A.D.2d 414, 419 (N.Y. App.

Div. 1998) (disposing of claim for tortious interference with contract on summary judgment, in

part because the plaintiff’s “claim for damages [was] entirely speculative”).

       The Lender Complaint alleges that the Individual Defendants—through their purported

influence over Yucaipa—caused damage to the First Lien Lenders by inducing Yucaipa to

breach the FLCA/Third Amendment in the following ways:

               Acquiring first lien debt in violation of the FLCA (Lender Compl. ¶ 140(a));

               Declaring itself to be Requisite Lender (id. ¶ 140(b));

               Allowing Allied to ignore provisions of the FLCA requiring it to pay principal

                and interest to First Lien Lenders (id. ¶ 140(c));

               Protecting Yucaipa’s equity investment by precluding a restructuring of Allied

                (id. ¶ 140(d));

               Causing the First Lien Lenders to incur unnecessary legal costs to challenge

                Yucaipa’s Requisite Lender status and the validity of the Fourth Amendment (id.

                ¶ 140(f)); and

               Insisting on a disproportionate share of the consideration JCT was willing to pay

                for the sale of Allied’s assets, which prevented Allied from consummating a sale,

                causing Allied and the lenders to incur unnecessary legal costs. (Id. ¶ 140(e), (g).)

However, the Trustee has put forth evidence of damages resulting only from the last of these

purported harms that flowed from Yucaipa’s wrongful acquisition of Requisite Lender status—

namely, damages that resulted from “hijacking” the JCT deal.

       As set forth in greater detail in Yucaipa’s Motion for Summary Judgment, the Trustee’s

Rule 30(b)(6) witness on the subject of damages on behalf of the ASHINC Litigation Trust,


                                                  16
             Case 14-50971-CSS           Doc 471         Filed 05/06/20     Page 23 of 35




Stephen Deckoff, consistently was unable to, or refused to, point to any evidence of damages

resulting from Yucaipa’s alleged breaches of the FLCA/Third Amendment, instead specifically

referencing that all damages opinions and testimony would be provided by the Trustee’s

damages expert, Jeffrey Risius. (See, e.g., Scolnick Decl., Ex. 9 at 52, 67–68.)




             (See id., Ex. 107 at 6 (¶ 8(b)).)8



                                                  (Id., Ex. 13 at 77–78.)



                                                                               (Id. at 155.)

        Accordingly, to survive summary judgment, the Trustee must come forward with

evidence that damages resulted from all of the Individual Defendants’ actions that are alleged to

be tortious interference with the FLCA/Third Amendment. But besides the JCT allegations,

there is no evidence—and thus no triable issue of fact—with respect to this essential element of

the claim. (See Lender Compl. ¶ 140 (a)–(d), (f).) The Individual Defendants are therefore

entitled to partial summary judgment on all aspects of the Tortious Interference Claim other than

the JCT-related allegations. See, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(summary judgment is required “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial”).



 8
     Mr. Risius’s other damages opinion involved Yucaipa’s purported failure to comply with the
     Capital Contribution Provision in Section 2.7(e) of the Third Amendment. However, the
     Lender Complaint does not assert that the Individual Defendants are liable under a tortious
     interference theory for Yucaipa’s purported failure to comply with the Capital Contribution
     Provision, and thus Mr. Risius’s opinion on that subject does not matter here.


                                                    17
             Case 14-50971-CSS           Doc 471           Filed 05/06/20   Page 24 of 35




  IV. EACH OF THE INDIVIDUAL DEFENDANTS WHO SERVED ON ALLIED’S
   BOARD HAS BASES FOR COMPLETE OR PARTIAL SUMMARY JUDGMENT
        Each of the Individual Defendants except for Mr. Burkle served on Allied’s board of

directors for some period of time. There is no dispute regarding their respective dates of service,

and none—except Mr. Walker—served on the board during the entire period at issue. These

Individual Defendants who served on the board are entitled to partial summary judgment on the

claims against them based on their particular circumstances and dates of board service.
A.      Mr. Opdeweegh is Entitled to Partial or Complete Summary Judgment on the
        Claims Against Him.
        The Trustee is pursuing claims against Mr. Opdeweegh for tortious interference with the
FLCA/Third Amendment (Lender Complaint Claim 4) and breach of fiduciary duty and aiding

and abetting others’ breaches (Estate Complaint Claims 8 and 9). Mr. Opdeweegh sat on

Allied’s board from May 2007 to October 9, 2009. (Opdeweegh Decl. ¶ 2; Scolnick Decl., Ex.

143.) And since his resignation from the board, Mr. Opdeweegh has had only social interactions

with anyone from Allied. (Scolnick Decl., Ex. 3 at 176–77.) His only non-social

communications with anyone at Yucaipa after his resignation from the board were in his capacity

as CEO of a different portfolio company. (Opdeweegh Decl. ¶ 7; Scolnick Decl., Ex. 3 at 172.)

Thus, there is no dispute that Mr. Opdeweegh had no further substantive involvement with Allied

after he left the board, or with Yucaipa in the manner alleged. The claims against him fail as a

matter of law, at least in part, for these reasons.

        Tortious Interference. To prevail on a tortious interference with contract claim, the

Trustee must be able to prove that a defendant engaged in “an intentional act that was a

significant factor in causing [a third party to] breach [the] contract.” WaveDivision, 49 A.3d at

1174. Here, the Lender Complaint’s Tortious Interference Claim alleges that Mr. Opdeweegh

engaged in wrongdoing in “August 2009” as well as in “late 2011 and early 2012.” (Lender

Compl. ¶ 135.) Even if the allegations arising out of conduct that occurred in late 2011 and early

2012 were not time-barred—which they are—those allegations would still fail against Mr.

Opdeweegh because he had no association with Allied whatsoever in “late 2011 and early 2012.”


                                                      18
             Case 14-50971-CSS         Doc 471       Filed 05/06/20    Page 25 of 35




As such, BD/S cannot raise a triable issue of fact as to whether Mr. Opdeweegh “intentional[ly]

act[ed]” in a way that caused Yucaipa’s purported breaches of the FLCA in that time period.

WaveDivision, 49 A.3d at 1174.

        Breach of Fiduciary Duty. To prevail on a breach of fiduciary duty claim, “a plaintiff

must demonstrate that the defendant owed her a fiduciary duty and that the defendant breached

it.” Estate of Eller v. Bartron, 31 A.3d 895, 897 (Del. 2011) (emphasis added). Here, the only

basis for alleging that Mr. Opdeweegh owed a fiduciary duty to Allied or stakeholders is that he

served on Allied’s board. (Estate Compl. ¶ 180.) This means that the Trustee cannot pursue a

fiduciary duty claim against Mr. Opdeweegh based on any purported wrongdoing that occurred

after he left the board on October 9, 2009, and no longer owed any fiduciary duties. Indeed, the

Trustee’s corporate governance expert confirmed that the former board members “have no

culpability as board members if they were not on the board when the decision was made.”

(Scolnick Decl., Ex. 23 at 434 (with respect to the Fourth Amendment); see also id. at 451 (with

respect to the JCT Negotiations); id. Ex. 14 at 127 (with respect to the ComVest transaction).)

        Mr. Opdeweegh is therefore entitled to at least partial summary judgment as to the

following allegations supporting the breach of fiduciary duty claim: (1) any alleged failure to

consider potentially beneficial transactions for Allied occurring after October 9, 20099; (2) any

alleged failure to negotiate with lenders concerning potentially beneficial restructuring

alternatives after October 9, 2009; and (3) any payment of fees to or on behalf of Yucaipa after

October 9, 2009. (Estate Compl. ¶¶ 183–84.)

        Mr. Opdeweegh is further entitled to summary judgment on the breach of fiduciary duty

claim with respect to Allied’s payment of fees to or on behalf of Yucaipa before October 9, 2009

(Estate Compl. ¶¶ 116, 185), because Allied was contractually obligated to pay these fees.

Under the FLCA, Allied was required to reimburse Lenders’ costs and expenses, including legal



 9
     This allegation also fails against Mr. Opdeweegh for pre-2009 conduct for the same reasons
     set forth in Yucaipa’s Motion for Summary Judgment at Section V.A.3.b.


                                                19
              Case 14-50971-CSS         Doc 471        Filed 05/06/20   Page 26 of 35




fees, incurred “in connection with any refinancing or restructuring of the credit agreements” if

Allied was in default. (Scolnick Decl., Ex. 33 at 158 (§ 10.2).) There is no genuine dispute that

ComVest and Yucaipa were, at the relevant times, “Lenders” under the FLCA, or that Allied was

in default when Allied paid legal fees relating to the Fourth Amendment. (See id. Ex. 13 at 303–

05; Ex. 18 at 549–51, 555–56, 567–68, 611.)10

        Lastly, Mr. Opdeweegh is entitled to summary judgment on the breach of fiduciary duty

claim with respect to the allegation that he

              (Estate Compl. ¶ 182) for the reasons set forth in section V.C.3.a of Yucaipa’s

Motion for Summary Judgment. Specifically, this allegation arises out of the same underlying

facts as the Estate Complaint’s breach of contract claim against Yucaipa, and thus, is “foreclosed

as superfluous.” Nemec v. Shrader, 991 A.2d 1120, 1129 (Del. 2010).11

        Aiding and Abetting Breach of Fiduciary Duty. To prevail on a claim for aiding and

abetting breach of a fiduciary duty, a plaintiff must prove “‘(1) the existence of a fiduciary

relationship, (2) a breach of the fiduciary’s duty, . . . (3) knowing participation in that breach by

the defendants,’ and (4) damages proximately caused by the breach.” Malpiede v. Townson, 780

A.2d 1075, 1096 (Del. 2001) (quoting Penn Mart Realty Co. v. Becker, 298 A.2d 349, 351 (Del.

Ch. 1972)). Further, under Delaware law, “aiding and abetting liability generally cannot attach


10
     All the Individual Defendants who served on the board are also entitled to summary
     judgment on the breach of fiduciary duty claim based on the approval of legal fees for the
     additional reasons set forth in section III of Mr. Gendregske’s Motion for Summary
     Judgment. Namely, this claim is duplicative of the fraudulent transfer and preferences claims
     asserted against Yucaipa in Claims 10, 11, and 12 of the Estate Complaint,
                                                                                          , and
     undisputed expert testimony establishes that it is a common market practice for borrowers
     (such as Allied) to reimburse their Lenders’ legal fees (Yucaipa and Comvest) in connection
     with amendments to credit agreements.
11
     All the Individual Defendants who served on the board are also entitled to summary
     judgment on this allegation for the same reasons set forth in section I of Mr. Gendregske’s
     Motion for Summary Judgment—i.e., no cause of action exists for aiding and abetting a
     breach of fiduciary duty claim, and there was nothing for Allied’s directors to enforce at the
     time that Yucaipa bought first lien debt.


                                                  20
             Case 14-50971-CSS          Doc 471        Filed 05/06/20    Page 27 of 35




to defendants who themselves owe fiduciary duties to the relevant entity and plaintiff” because

“wrongful conduct on the part of the defendant fiduciary simply would give rise to direct

liability[.]” CMS Inv. Holdings, LLC v. Castle, 2015 WL 3894021, at *20 (Del. Ch. June 23,

2015); see also In re Draw Another Circle., 602 B.R. 878, 905 (Bankr. D. Del. 2019) (dismissing

aiding and abetting claim against defendants with direct fiduciary relationships).

       Here, there is no dispute that Mr. Opdeweegh owed fiduciary duties to Allied during his

term of board service between May 2007 and October 9, 2009—so he cannot be liable for aiding

and abetting another’s breach during that period. See In re Draw Another Circle., 602 B.R. at

905. And it is also undisputed that after October 9, 2009, Mr. Opdeweegh had no further

involvement with Allied—so there is no triable dispute about whether Mr. Opdeweegh

“knowing[ly] participat[ed]” in others’ alleged breaches of fiduciary duty after he left Allied’s

board (or before he joined it). Malpiede, 780 A.2d at 1097.

       Mr. Opdeweegh is therefore entitled to at least partial summary judgment on the claims

against him for tortious interference and breach of fiduciary duty, and complete summary

judgment on the aiding and abetting claim.
B.     Mr. Pelletier is Entitled to Summary Judgment on the Claims Against Him.
       The Trustee is pursuing claims against Mr. Pelletier for tortious interference with the

FLCA/Third Amendment (Lender Complaint Claim 4) and breach of fiduciary duty and aiding

and abetting others’ breaches (Estate Complaint Claims 8 and 9). Mr. Pelletier joined Allied’s

board on October 29, 2009. (Scolnick Decl., Ex. 144.) Before that time, he was not involved

with Allied in any way related to any of the claims against him in this case—it is undisputed that

he did not work directly on matters related to the credit agreements at issue, and in fact, did not

even review the credit agreements or amendments. (Id. Ex. 5 at 68–69.) Rather, his role before

joining the Allied board was limited to assisting Allied with labor-relations issues. (Id. at 73, 93,

105.) Thus, the claims against Mr. Pelletier fail as a matter of law, at least in part.

       Tortious Interference. Again, to prevail on a tortious interference claim, the Trustee must

be able to prove that a defendant engaged in “an intentional act that was a significant factor in


                                                  21
             Case 14-50971-CSS          Doc 471       Filed 05/06/20    Page 28 of 35




causing [a third party to] breach [the] contract.” WaveDivision, 49 A.3d at 1174. Here, the

Lender Complaint’s Tortious Interference Claim alleges that Mr. Pelletier engaged in

wrongdoing in “August 2009” as well as in “late 2011 and early 2012.” (Lender Compl. ¶ 135.)

But the Trustee cannot raise a triable issue of fact as to whether Mr. Pelletier tortiously interfered

with the FLCA by “intentionally and maliciously” inducing Yucaipa to purchase first lien debt in

August 2009, or that he acted in any other way to cause Yucaipa to breach the FLCA before he

joined the board on October 29, 2009. See WaveDivision, 49 A.3d at 1174. As such, the Lender

Complaint’s tortious interference claim based on conduct that occurred in August 2009 fails

against Mr. Pelletier for this independent reason.

       Breach of Fiduciary Duty. Again, as noted, to prevail on a breach of fiduciary duty

claim, “a plaintiff must demonstrate that the defendant owed her a fiduciary duty and that the

defendant breached it.” Estate of Eller, 31 A.3d at 897 (emphasis added). Here, as with other

Individual Defendants, the only basis for alleging that Mr. Pelletier owed a fiduciary duty to

Allied or its stakeholders is that he served on Allied’s board. (Estate Compl. ¶ 180.) This means

that the Trustee cannot pursue a fiduciary duty claim against Mr. Pelletier based on any

purported wrongdoing that occurred before October 29, 2009 because Mr. Pelletier indisputably

did not owe a fiduciary duty to Allied or its creditors before joining Allied’s board. And as

explained above, the Trustee’s own corporate governance expert confirmed that the board

member defendants “have no culpability as board members if they were not on the board when

the decision was made.” (Scolnick Decl., Ex. 14 at 127; Ex. 23 at 434–35, 451.)

       Mr. Pelletier is therefore entitled to summary judgment on all allegations that he breached

his fiduciary duties before October 2009, including allegations that he: (1) allowed Yucaipa to

negotiate the terms of the Third and Fourth Amendments and control the drafting (Estate Compl.

¶ 182), as both amendments were executed before Mr. Pelletier joined the board; (2) “failed to

consider potential transactions” or negotiate with Lenders concerning restructuring alternatives

before October 29, 2009 (id. ¶ 183); and (3) failed to ensure that any Allied-Yucaipa transactions

before October 29, 2009 (including the debt acquisition) were in Allied’s interests (id. ¶ 183.)


                                                 22
              Case 14-50971-CSS          Doc 471       Filed 05/06/20     Page 29 of 35




        Further, Mr. Pelletier is entitled to summary judgment on the allegation that he “failed to

consider potential transactions” after October 29, 2009, for the same reasons stated in Yucaipa’s

Motion for Summary Judgment—namely, there is no evidence of any “potential transactions”

that the board failed to consider.12 The Trustee cannot rely on the JCT Negotiations to maintain

the breach of fiduciary duty claim against Mr. Pelletier because the Estate Complaint makes no

mention whatsoever of JCT or the JCT Negotiations;

                                                                        . (Scolnick Decl., Ex. 111 at

15–17 (                                         ).) In any event, there was nothing for the board to

consider in connection with the JCT Negotiations, as JCT was negotiating directly with the

Lenders. (Scolnick Decl., Ex. 20 at 37–40.)



                (Id. Ex. 107 at 30 (¶ 91).)

                                                                     (Id. Ex. 122 at 18 (¶ 50).) And

even if they were,

                                     (Id. Ex. 32 at 7–8 (§ 7(b).)

        The fiduciary duty claim also cannot survive against Mr. Pelletier based on any purported

payments that Allied made on behalf of Yucaipa before October 29, 2009 (Estate Compl. ¶ 185),

or any conduct of the Special Committee (id. ¶ 184), which did not convene after October 29,

2009.

                                                                                          (See id.

¶¶ 14, 137, 185.)




12
     The same is true of the allegations that Mr. Pelletier failed to negotiate with Lenders about
     restructuring alternatives, and failed to ensure that any Allied-Yucaipa transactions were in
     Allied’s interests (Estate Compl. ¶ 183)—there is no evidence to support either allegation
     post-October 29, 2009. Thus, these allegations fail in their entirety against Mr. Pelletier.


                                                  23
              Case 14-50971-CSS         Doc 471        Filed 05/06/20    Page 30 of 35




                                                          (Scolnick Decl., Ex. 32 at 5 (§ 6(a)).)



                                                                                   (Id. at 5 (§ 6(b)).)




                                                                                              .13

        Lastly, Mr. Pelletier is entitled to summary judgment on the breach of fiduciary duty

claim with respect to the allegation that he

              (Estate Compl. ¶ 182) because, as noted above, this allegation arises out of the same

underlying facts as the Estate Complaint’s breach of contract claim against Yucaipa, and thus, is

“foreclosed as superfluous.” Nemec, 991 A.2d at 1129 (Del. 2010). And if

                                           refers to the ComVest transaction in August 2009, this

was two months before Mr. Pelletier joined the board—he owed no fiduciary duties at that time,

as explained above.

        Because no further allegations relating to the breach of fiduciary duty claim remain,

Mr. Pelletier is entitled to complete summary judgment on this claim.

        Aiding and Abetting Breach of Fiduciary Duty. As noted, to prevail on a claim for aiding

and abetting breach of a fiduciary duty, a plaintiff must prove “‘(1) the existence of a fiduciary

relationship, (2) a breach of the fiduciary’s duty, . . . (3) knowing participation in that breach by

the defendants,’ and (4) damages proximately caused by the breach.” Malpiede, 780 A.2d at

1097. Further, “aiding and abetting liability generally cannot attach to defendants who

themselves owe fiduciary duties to the relevant entity and plaintiff” because “wrongful conduct

on the part of the defendant fiduciary simply would give rise to direct liability[.]” CMS Inv.


13




     (Scolnick Decl., Ex. 122 at 3.)


                                                  24
            Case 14-50971-CSS          Doc 471       Filed 05/06/20   Page 31 of 35




Holdings, 2015 WL 3894021, at *20.

       Here, there is no dispute that Mr. Pelletier owed fiduciary duties once he joined the

Allied board on October 29, 2009, so he cannot be liable for aiding and abetting another’s breach

on or after that date. See In re Draw Another Circle., 602 B.R. at 905. Likewise, he cannot be

liable for aiding and abetting before he joined the board because there is no evidence that he

“knowing[ly] participat[ed]” in “encouraging and approving” the “transactions” alleged to have

breached fiduciary duties. (See Estate Compl. ¶ 191); Malpiede, 780 A.2d at 1096.

       Mr. Pelletier is therefore entitled to at least partial summary judgment on the claims

against him for tortious interference, and complete summary judgment on the breach of fiduciary

duty and aiding and abetting claims.
C.     Mr. Tochner is Entitled to Partial or Complete Summary Judgment on the Claims
       Against Him.
       Mr. Tochner is entitled to partial summary judgment on the Trustee’s claim against him

for breach of fiduciary duty and summary judgment on the claim against him for aiding and

abetting others’ breaches (Estate Complaint Claims 8 and 9). It is undisputed that Mr. Tochner

was not a director of Allied between January 2008 and April 2009. (Tochner Decl. ¶ 3; Scolnick

Decl., Ex. 11 at 27–32.) Conversely, it is also undisputed that he did serve as a director from

May 2007 to January 2008, and again from April 2009 to December 2013. (Tochner Decl. ¶ 3.)

       Breach of Fiduciary Duty. There can be no claim for breach of a fiduciary duty unless

the defendant “owed” a fiduciary duty. Estate of Eller, 31 A.3d at 897. Here, as with other

Individual Defendants, the only basis for alleging that Mr. Tochner owed a fiduciary duty to

Allied or its stakeholders is that he served on Allied’s board. (Estate Compl. ¶ 180.) This means

that the Trustee cannot pursue a fiduciary duty claim against Mr. Tochner based on any

purported wrongdoing that occurred between January 2008 and April 2009, while he was not a

member of Allied’s board. This includes the allegations that he: (1) allowed Yucaipa to

negotiate the terms and control the drafting of the Third Amendment (id. ¶ 182); (2) “failed to

consider potential transactions” or negotiate with lenders concerning restructuring alternatives



                                                25
             Case 14-50971-CSS          Doc 471       Filed 05/06/20    Page 32 of 35




before between January 2008 and April 2009 (id. ¶ 183); and (3) failed to ensure that any Allied-

Yucaipa transactions between these dates were in Allied’s interests (id. ¶ 183). The claim also

cannot proceed against Mr. Tochner based on any purported payments Allied made on behalf of

Yucaipa between January 2008 and April 2009 (id. ¶ 185), or any conduct of the Special

Committee (id. ¶ 184) before April 2009.

       Further, the allegation that Mr. Tochner “failed to consider potential transactions” while

he was on the board fails in its entirety against him for the same reasons it fails against Mr.

Pelletier—there is no evidence of any transactions that the board failed to consider, and this

allegation cannot rest on the JCT Negotiations. But even if it could, it would still fail, for the

reasons explained above.



                                                                  (Scolnick Decl., Ex. 107 at 30

(¶ 91); Ex. 122 at 18 (¶ 50); Ex. 32 at 7–8 (§ 7(b)).)

       As also explained above, Allied was contractually obligated to pay any purported fees on

behalf of Yucaipa before January 2008 or after April 2009. (See Scolnick Decl., Ex. 32 at 5

(§ 6(a)–(b)); Ex. 33 at 158 (§ 10.2).) Therefore, the fiduciary duty claim cannot proceed on the

basis of any payments made while Mr. Tochner sat on the board either.

       Further, Mr. Tochner is entitled to summary judgment on the breach of fiduciary duty

claim with respect to the allegation that he

             (Estate Compl. ¶ 182) because, as noted above, this allegation arises out of the same

underlying facts as the Estate Complaint’s breach of contract claim against Yucaipa, and thus, is

“foreclosed as superfluous.” Nemec, 991 A.2d at 1129 (Del. 2010).

       Aiding and Abetting Breach of Fiduciary Duty. “[A]iding and abetting liability generally

cannot attach to defendants who themselves owe fiduciary duties to the relevant entity and

plaintiff” because “wrongful conduct on the part of the defendant fiduciary simply would give

rise to direct liability[.]” CMS Inv. Holdings, 2015 WL 3894021, at *20. While Mr. Tochner

was a director of Allied, he indisputably owed a fiduciary duty to Allied. As such, he could not


                                                 26
             Case 14-50971-CSS           Doc 471     Filed 05/06/20    Page 33 of 35




have aided and abetted any breaches of fiduciary duty during these time periods.

        And for the period when Mr. Tochner was not on the Allied board—between January

2008 and April 2009—there is no evidence of damages resulting from any other defendants’

purported breaches of fiduciary duty committed during this period. The Trustee testified on

behalf of the ASHINC Litigation Trust that her expert witness would determine the damages the

Estate suffered due to the alleged breaches of fiduciary duty. (Scolnick Decl., Ex. 141 at 113–

114; 116–118.) But the Trustee’s damages expert, Jeffrey Risius, limited his opinion to events

that occurred after April 2009,14 none of which the Trustee can claim as damages for breaches of

fiduciary duty. (See Scolnick Decl., Ex. 107 at 5–6 (¶ 7), 32 (¶ 105); Ex. 13 at 77



                                                     . Because an aiding and abetting claim

requires proof of damages, this claim fails. See Malpiede, 780 A.2d at 1096.15

        Mr. Tochner is therefore to summary judgment on the claims against him for breach of

fiduciary duty and aiding and abetting breach of fiduciary duty.
D.      Mr. Walker is Entitled to Partial Summary Judgment on the Claim for Breach of
        Fiduciary Duty.
        The breach of fiduciary duty claim arising out of the alleged payment of fees on behalf of

Yucaipa (Estate Compl. ¶ 185) also fails against Mr. Walker for the same reasons explained

above—

                                                                . (See Scolnick Decl., Ex. 32 at 5

(§ 6(a)–(b)); Ex. 33 at 158 (§ 10.2).)

        Further, the allegation that Mr. Walker “failed to consider potential transactions” while


14




                                              . (Scolnick Decl., Ex. 107 at 5–6 (¶ 7).)
15
     This same deficiency plagues the aiding-and-abetting claims against Mr. Pelletier and Mr.
     Opdeweegh—there is no evidence of damages for breaches of fiduciary duty arising out of
     the conduct they are alleged to have aided and abetted while not on the board.


                                                27
              Case 14-50971-CSS           Doc 471     Filed 05/06/20   Page 34 of 35




he was on the board fails in its entirety against him for the same reasons explained above—there

is no evidence of any transactions that the board failed to consider, and this allegation cannot rest

on the JCT Negotiations because the JCT Negotiations are not part of the Estate Complaint

which is the only complaint containing a fiduciary duty claim.




                                                    (Scolnick Decl., Ex. 107 at 30 (¶ 91); Ex. 122

at 18 (¶ 50); Ex. 32 at 7–8 (§ 7(b)).)

         Lastly, Mr. Walker is entitled to summary judgment on the breach of fiduciary duty claim

with respect to the allegation that

(Estate Compl. ¶ 182) because, again, this allegation arises out of the same underlying facts as

the Estate Complaint’s contract claims against Yucaipa. See Nemec, 991 A.2d at 1129 (Del.

2010).

         Mr. Walker is therefore entitled to partial summary judgment on the breach of the

fiduciary duty claim.
                                         V.   CONCLUSION
         For these reasons, the Individual Defendants request that the Court grant their Motion for

Summary Judgment.



                                                YOUNG CONAWAY
 Dated: May 1, 2020                             STARGATT & TAYLOR, LLP

                                                _/s/ Michael S. Neiburg_______________
                                                Michael R. Nestor (No. 3526)
                                                Michael S. Neiburg (No. 5275)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, DE 19801
                                                Telephone: (302) 571-6600
                                                mnestor@ycst.com

                                                - and-

                                                 28
Case 14-50971-CSS   Doc 471    Filed 05/06/20   Page 35 of 35




                         GIBSON, DUNN & CRUTCHER LLP
                         Maurice M. Suh (Pro Hac Vice)
                         Robert A. Klyman (Pro Hac Vice)
                         Kahn Scolnick (Pro Hac Vice)
                         333 South Grand Avenue
                         Los Angeles, CA 90071
                         Telephone: (213) 229-7000
                         msuh@gibsondunn.com

                         Attorneys for Defendants Yucaipa American
                         Alliance Fund I, L.P., Yucaipa American Alliance
                         (Parallel) Fund I, L.P., Ronald Burkle, Jos
                         Opdeweegh, Derex Walker, Jeff Pelletier, and Ira
                         Tochner




                          29
